Citation Nr: 0505311	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
2001, for a 30 percent evaluation for coronary artery disease 
(CAD).

2.  Entitlement to an effective date earlier than December 9, 
2002, for a 60 percent evaluation for coronary artery disease 
(CAD).

3.  Entitlement to an effective date earlier than December 9, 
2002, for a total schedular evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Travel Board Hearing in June 2004 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c).  A transcript of 
the hearing testimony is associated with the claim file.

The veteran also perfected an appeal of the following issues: 
entitlement to an increased rating for his CAD and pulmonary 
disorder, and entitlement to service connection for a 
neurological disorder as secondary to chemical exposure.  At 
the Travel Board Hearing, on the record, the veteran withdrew 
his appeal of those issues.  Therefore, those issues are no 
longer before the Board and will not be addressed in this 
decision.  38 C.F.R. § 20.204(b).


FINDINGS OF FACT

1.  An October 1998 rating decision granted service 
connection for CAD with a noncompensable evaluation, 
effective October 23, 1997, and the veteran was notified of 
this decision in an RO letter dated in October 1998.

2.  The veteran submitted a timely notice of disagreement 
(NOD) with the October 1998 decision, which was received by 
the RO in December 1998.  A statement of the case (SOC) was 
issued in January 1999; it was not returned as undeliverable. 

3.  The case file reflects no record of the veteran having 
submitted a substantive appeal in response to the January 
1999 SOC; and the October 1998 rating decision became final 
in accordance with applicable law and regulation.

4.  On January 12, 2001, the RO received the veteran's claim 
for an increased (compensable) rating for CAD.  The December 
2002 rating decision increased the evaluation of the 
veteran's CAD from noncompensable to 30 percent, effective 
January 12, 2001, the date of his claim.

5.  There is no evidence prior to January 12, 2001, which 
constitutes an informal or formal intent to file a claim for 
a higher rating for CAD.

6.  An April 2003 rating decision increased the veteran's 
evaluation of his CAD from 30 percent to 60 percent, 
effective December 9, 2002, the date on which the medical 
evidence of record showed ventricular dysfunction with an 
ejection fraction of 50 percent.

7.  The RO received the veteran's application for TDIU on 
January 7, 2003.  The April 2003 rating decision granted 
entitlement to TDIU, effective December 9, 2002, the date on 
which the evidence of record showed the veteran was 
unemployable as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
12, 2001, for entitlement to a 30 percent evaluation for CAD 
have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2004).

2.  The criteria for an effective date earlier than December 
9, 2002, for entitlement to a 60 percent evaluation for CAD 
have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2004).

3.  The criteria for an effective date earlier than December 
9, 2002, for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 5101, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

In a letter dated in March 2001, the RO informed the veteran 
of the VCAA and VA's obligations under the act, to include 
the evidence needed to support his claim.  As to who would 
obtain what part of the evidence needed, the letter 
instructed the veteran to submit evidence in his possession 
which showed that his CAD had increased in severity and fully 
explained the type evidence which would meet that 
requirement, and that the RO would obtain any VA treatment 
records after the veteran identified where he received any VA 
treatment.  The letter also informed the veteran that he had 
the option of the RO obtaining any private treatment records 
he identified as related to his claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was not issued another VCAA 
letter after his application for TDIU.  In light of the fact 
that an application for TDIU is, in essence, a type of 
increased rating claim,  see Norris v. West, 12 Vet. App. 
413, 421 (1999), the Board finds no prejudice to the veteran, 
as the letter had earlier fully apprised of him of how to 
pursue a claim for an increase, and he was granted the 
benefit which he sought.

As also noted, the veteran was granted the benefits for which 
he applied, and the current issues before the Board address 
the effective dates of the evaluation of his CAD and the 
grant of TDIU.  In light of the fact that the RO issued the 
veteran the requisite VCAA notice upon receipt of his claim 
for an increase, the RO is not required to send another VCAA 
notice concerning the additional issue of the effective date 
of the evaluation of his disorder.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (where VA receives a notice of disagreement 
(that raises a new issue) in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, associated submitted private treatment 
records with the case file, and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there was a request for assistance which was not 
completed by the RO.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

At the Travel Board hearing, the veteran related that the 
basis on which he claimed an earlier effective date was that 
his case file shows that he developed his disorders as early 
as the 1990s, and that he should have received a compensable 
evaluation earlier than he did.  Although the veteran related 
at the Board hearing that the effective date he sought was 
December 2000, he also asserted that the effective date of 
his 30 percent evaluation should have been earlier.  To 
support this premise, he submitted duplicate treatment 
records generated in 1997 which were already of record.  The 
veteran waived initial RO consideration of those records.

Laws and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In the case of disability compensation, the earliest date is 
that on which it is factually ascertainable that an increase 
in disability had occurred, if the claim was received within 
one year of that date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.157(b)(1) once a formal claim for 
compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of treatment by VA will be accepted as an informal 
claim for increase or to reopen if the report relates to a 
disability for which service connection had previously been 
established or when a claim specifying the benefit sought is 
received with 1 year.  38 C.F.R. § 3.157(a) and (b).  

Under the general rating formula for coronary artery disease, 
a compensable evaluation of 10 percent is allowable for CAD 
which manifests a workload of greater than 7 METs but not 
greater than 10 METs, and results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, continuous medication is 
required.  A 30 percent evaluation is assigned when a 
workload of 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is assigned when there is 
chronic congestive heart failure, or a workload of 3 METs 
(metabolic equivalent) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

Factual background

The veteran filed a claim of service connection for CAD in 
October 1997.  

An April 1998 VA examination report reflects that the 
veteran's EKG showed minor nonspecific T-wave changes in 
leads 3 and AVF but was otherwise within normal limits.  The 
veteran's main coronary symptomatology was a mid left 
anterior descending 40 percent lesion, a 40 percent right 
coronary lesion in the mid vessel, and what might have been a 
30 percent lesion at a bend in the vessel.  There also was a 
questionable 10 percent left main lesion.  The examiner 
observed that the veteran's May 1998 echocardiogram indicated 
trace aortic regurgitation, which was found solely due to the 
sensitivity of the Doppler, and that it was not likely to be 
of clinical significance.  The report reflects that the 
veteran's ventricular function was normal.

A September 1998 addendum to the April 1998 report reflects 
that the examiners explained that the 40-50 percent lesions 
in the coronary arteries were hemodynamically insignificant, 
which probably explained why the veteran did not receive any 
interventional therapy for the lesions after his cardiac 
catheterization.  The examiners further observed that the 
lesions could remain stationary for years but also could 
progress to significant lesions in the future, or become 
ulcerated and lead to a myocardial infarction, and that the 
veteran's CAD was not a contributing factor to his pulmonary 
symptomatology.

By an October 1998 rating decision, service connection was 
granted for CAD and a 0 percent evaluation was assigned as of 
October 23, 1997.  The veteran submitted a NOD which was 
received in December 1998.  The RO issued the veteran a SOC 
in January 1999.  The case file reflects no record of the SOC 
having been returned as undelivered nor of the veteran having 
submitted a substantive appeal in response to the SOC.  The 
October 1998 rating decision became final in accordance with 
applicable law and regulation.

On January 12, 2001, the RO received the veteran's 
application for an increased rating for CAD.

A January 2001 private emergency room report reflects that 
the veteran presented with complaints of coughing, 
congestion, and right lung pain.  Physical examination 
revealed the heart to manifest regular rate and rhythm 
without murmurs or gallops.  There were no lifts, heaves, or 
thrills.  The examiner rendered a diagnosis of acute 
bronchitis.
 
The April 2001 examination report reflects that the examiner 
noted the veteran's medical history of a 1998 surgery to 
remove a retained wire and antibiotic line which was placed 
in his right subclavian after removal of a right atrium blood 
clot.  The examiner also noted the previously documented CAD, 
which was not deemed significant enough to undergo a bypass 
procedure.  The report reflects that the veteran's main 
complaint was that he had been experiencing little nagging 
left chest pains.  He reported that he took nitroglycerin as 
needed, he took it infrequently, and that it did provide 
relief.  Physical examination revealed a regular rate and 
rhythm without murmur.  There were normal peripheral pulses, 
no audible cartoid bruits, and sitting blood pressure was 
110/60.  Chest x-ray showed normal heart size, and an EKG 
showed normal sinus rhythm.  An April 2001 cardiac stress 
test lasted for 10 minutes, 50 seconds, was negative for 
ischemic changes, and was curtailed only because the veteran 
experienced knee pain.  The examiner also noted the 1998 
echocardiogram report.  The examiner rendered a diagnosis of 
CAD and trace aortic regurgitation and moderate 
cholesterolemia.

In a May 2001 statement, the veteran's wife described her 
observation of the impact of his pulmonary symptomatology and 
how it had increased in severity.

A September 2002 X-ray report reflects that the heart was of 
normal size, and a September 2002 echocardiogram report 
reflects that the echocardiogram showed mild left ventricle 
hypertrophy and an estimated ejection fraction of 55-60 
percent, which was unchanged from August 1998.

A December 2002 private ventriculogram report reports that 
the procedure revealed the left ventricular cavity to be of 
normal size, with mild global hypokinesis.  The left 
ventricle estimated ejection fraction was 50 percent, and the 
mitral valve was competent.  The left anterior descending 
coronary artery and its branches were normal.  The right 
coronary artery had 20 percent diffuse disease.  The 
diagnostic impressions included abnormal left ventriculogram, 
which demonstrated mild global hypokinesis with ejection 
fraction of 50 percent.

In two January 2003 reports, the veteran's primary private 
provider, J.L.F., MD, related that the veteran manifested 
shortness of breath upon any type exercise.  He noted that 
the veteran did not have chest pain at rest, but he did have 
mitral, tricuspid, and aortic regurgitation, with an ejection 
fraction of 50 percent.  The second of the two reports was 
identical, except that it reflected the veteran's ejection 
fraction as 60 percent.  Dr. F's diagnostic impression was 
angina and pulmonary fibrosis, and that he deemed the veteran 
as 100 percent disabled and unable to maintain gainful 
employment.  An RO note in the case file reflects that the 
two letters resulted from Dr. F's secretary having used the 
ejection fraction from the echocardiogram, but Dr. F deemed 
the ejection fraction from the December 2002 ventriculogram 
as the appropriate one.

In a January 2003 VA Form 21-4138, the veteran referenced Dr. 
F's reports and the ventriculogram report to support his 
claim for TDIU.  He related that he was able to walk and 
exercise during the period or March 2000 to November 2000, 
but that he was no longer able to do that.  The veteran 
submitted his formal VA Form 21-8940 and included a chest x-
ray report.  The report reflects that a February 2003 chest 
x-ray showed atherosclerotic changes of the thoracic aorta 
and mild hyperinflation and minimal diffuse interstitial 
fibrosis of both lungs, and small area of disk atelectasis 
and/or linear fibrosis within the right and mid lung field, 
with no evidence of active pulmonary disease.

Analysis

Initially, there is no support for the veteran's assertion 
that his effective date should be as early as 1997.  First, 
the October 1998 rating decision which granted service 
connection for CAD and evaluated such as noncompensable 
became final as he failed to appeal such.  The RO first 
received the veteran's application for an increase on January 
12, 2001.  A review of the claims files does not show any 
evidence within the year preceding receipt of the veteran's 
claim on January 12, 2001, which could be considered an 
earlier claim under 38 C.F.R. § 3.157.  As such, January 12, 
2001, is the earliest possible effective date for the 
assignment of a 30 percent rating for CAD.

With regard to whether the veteran is entitled to an 
effective date prior to December 9, 2002, for the award of a 
60 percent rating, the Board notes that the April 2001 
examination report reflects that the veteran reported that 
he took his nitroglycerin infrequently.  The evidence 
suggest that he did not require continuous medication.  
Further, the only reason the April 2001 stress test was 
terminated at 10 minutes, 50 seconds, was due to the 
veteran's knee pain not his cardiac symptomatology.  As of  
April 2001, the veteran's estimated ejection fraction was 
still greater than 50 percent, at 55-60 percent.  In sum, 
the evidence on file as of the April 2001 VA examination 
report did not meet the findings of a 60 percent rating 
under Diagnostic Code 7005.
 
The September 2002 echocardiogram revealed the veteran to 
manifest left ventricle hypertrophy, with an estimated 
ejection fraction of 60 percent; these findings, however, do 
not equate to a 60 percent rating under Diagnostic Code 
7005.  The December 2002 ventriculogram revealed mild global 
hypokinesis, with an ejection fraction of 50 percent.  As of 
the December 2002 ventriculogram, the veteran's CAD 
disability picture more nearly approximated a 60 percent 
evaluation.  The Board further finds that the veteran's CAD 
disability picture did not more nearly approximate a 60 
percent evaluation until December 9, 2002, the date of the 
ventriculogram.  This determination is entirely consistent 
with the applicable criteria.  38 C.F.R. § 3.400(o)(2).  

The medical evidence of record also shows that to be the 
case as concerns the effective date of the grant of TDIU. 

Although the evidence of record reflects that the veteran 
last worked in 1990, the evidence of record does not show it 
to have been due to his service-connected disabilities.  None 
of the medical evidence shows the veteran's service-connected 
disabilities to have rendered him unemployable prior to Dr. 
F's January 2003 reports.  Upon the RO's receipt of Dr. F's 
January 2003 report, which reflected his assessment that the 
veteran's cardiac and pulmonary disabilities rendered him 100 
percent disabled and unable to maintain gainful employment, 
the April 2003 rating decision granted TDIU, effective 
December 9, 2002, the date of the test on which Dr. F based 
his assessment.  The evidence of record does not show the 
veteran's service-connected disabilities to have rendered him 
unable to work prior to that date.

Accordingly, the Board finds that the evidence of record does 
not show that an effective date earlier than January 12, 
2001, should be granted for the 30 percent evaluation for 
CAD, or that an effective date earlier than December 9, 2002, 
should be granted for the 60 percent evaluation for CAD or 
the grant of TDIU.  The veteran's effective dates for those 
evaluations and TDIU have been fixed in accordance with the 
applicable law.


ORDER

Entitlement to an effective date earlier than January 12, 
2001, for a 30 percent evaluation for CAD is denied.

Entitlement to an effective date earlier than December 9, 
2002, for a 60 percent evaluation for CAD is denied.

Entitlement to an effective date earlier than December 9, 
2002, for TDIU is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


